Citation Nr: 1709066	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  07-19 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), including on an extra-schedular basis, prior to September 8, 2014.

2.  Entitlement to a TDIU on an extra-schedular basis, from September 8, 2014, for the purpose of special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to a TDIU on an extra-schedular basis, from September 8, 2014, for the purpose of special monthly compensation pursuant to 38 U.S.C.A. § 1114(s), is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the probative evidence is at least in equipoise as to whether the Veteran's service-connected disabilities prevented her from securing and following a substantially gainful occupation from July 12, 2007 through September 7, 2014.


CONCLUSION OF LAW

From July 12, 2007 through September 7, 2014, the criteria for a TDIU, to include on an extra-schedular basis prior to September 5, 2014, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) and (b) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  A December 2010 letter advised the Veteran of the notice requirements regarding a claim for TDIU and the assignment of a disability rating and effective date.  To the extent that the December 2010 letter was sent after the initial adjudication of the claim, the claim was readjudicated by a Statement of the Case.  Therefore, any timing error has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist the Veteran has been satisfied in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service medical treatment records, VA medical treatment records, and VA examination reports.  The Board recognizes that the Social Security Administration (SSA) records are not associated with the claims file.  However, the Board is granting entitlement to a TDIU from July 12, 2007 to September 7, 2014, to include on an extra-schedular basis prior to September 5, 2014.  Concerning the period prior to July 12, 2007, the procurement of SSA records would have no impact on the claim as the Veteran has been unemployed since the 1990s and the Veteran was not service connected for any disability at the time of the July 12, 2007 claim for entitlement to a TDIU.  See 38 C.F.R. § 3.400 (o)(2).  Additionally, the AOJ obtained VA medical examinations with respect to the Veteran's service-connected disabilities and obtained a decision from the Director of Compensation Service as to whether the Veteran's service-connected disabilities warranted a TDIU on an extra-schedular basis prior to September 8, 2014.  Further inquiry into the adequacy of the VA examinations and the decision from the Director of Compensation Service is not necessary as the Board is granting a TDIU from July 12, 2007 through September 7, 2014, to include on an extra-schedular basis prior to September 5, 2014.  

Legal Criteria and Analysis

A TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2016). 

Generally, to be eligible for a TDIU, a schedular percentage threshold must be met.  If there is only one service-connected disability for TDIU purposes, it must be rated at least 60 percent disabling.  If there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  

Prior to September 8, 2014, the effective date of the award of a 100 percent schedular rating for PTSD, the Veteran was in receipt of a 50 percent rating for PTSD effective June 17, 2005, a 10 percent rating for fibromyalgia effective January 30, 2007, and a 40 percent rating for fibromyalgia effective September 5, 2014.  His combined schedular rating was 60 percent prior to September 5, 2014, 70 percent from September 5, 2014 through September 7, 2014, and 100 percent from September 8, 2014.  Therefore, prior to September 5, 2014, the Veteran's service-connected disabilities did not meet the percentage requirements of 38 C.F.R. § 4.16(a).  Nevertheless, it is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director of Compensation Service for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16 (b).  Neither the RO nor the Board may assign an extra-schedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19 (2016); see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

In a July 12, 2007 claim for entitlement to a TDIU, the Veteran stated that she had been too disabled to work from October 17, 1990.  She indicated that she completed high school and two years of college.

A statement from M. W. noted that the Veteran suffered with psychiatric symptoms, including nightmares, and that her work began to suffer and she could no longer work.  

In another VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, signed in January 2011, the Veteran stated that she last worked full-time on October 17, 1990.  She reported that she could not concentrate well, or be around people because of her lack of trust and fear, along with major depression, back, injury and chronic pain.  She listed occupational history as a trimmer of chicken parts, clerical aide, bus driver and nurse assistant.

VA medical treatment records show complaints of pain and psychiatric symptoms.  A November 2008 VA medical treatment record shows symptoms of anxiety, nightmares, irritability, and sleep disruption.  She had difficulty trusting others, especially men, had impairment in concentration and memory, and had a tendency to self-blame.

The Veteran was provided a VA medical examination in April 2011.  The claims file was reviewed.  She reported depressed mood, daily crying spells during the past two weeks, some guilt feelings and low self worth, irritability, chronic sleep problems, loss of energy, concentration problems, decrease in appetite, and prior to 2005, she had marked irritability with physical aggression.  In addition to paranoia, she reported visual hallucinations.  She endorsed passive suicidal ideation without intent or plan.  The examiner noted that the Veteran was not currently working due to disability.  She reported a prominent pattern of avoiding contact with males (as much as possible) and extreme discomfort when she experienced any romantic interest from them.  She was never fired but as soon as a male supervisor was trying to hit on her, she would quit.  She held multiple jobs (secretary, factory worker, etc.) and more recently, as a nursing assistant.  The examiner indicated that there was total social and occupational impairment.  The examiner stated that given the chronicity and reported severity of her mental health symptoms, there were some major impediments to maintaining gainful employment.  In particular, she reported extreme discomfort, some paranoia and avoidance of male attention/contact.  This would significantly impact her job options/responsibilities.  Per report she denied any particular and recurring problems such as problems following orders or difficulties with co-workers.  In addition to the mental health problems she reported, the Veteran indicated that she did not do much to improve her physical appearance so as not to attract unwanted male attention.

The Veteran was provided a VA examination in April 2011 for fibromyalgia.  Current symptoms included depression and musculoskeletal symptoms, including stiffness, myalgia, and arthralgia.  There was full range of motion of all joints except left shoulder and no tender points.  There was tender AC joint of the left shoulder.  Motor strength was normal throughout upper and lower extremities.  It was noted that fibromyalgia would have significant effects on occupation including lack of stamina and decreased strength of the upper extremity and pain.

An April 2012 addendum opinion to the April 2011 VA psychiatric examination report noted that the Veteran met diagnostic criteria for PTSD secondary to military sexual trauma.  In addition to mood and sleep disturbance, she endorsed PTSD symptoms that were consistent with a history of sexual assaults such as intrusive and distressing memories, images, nightmares, and occasional flashbacks of assaults, mild paranoia, discomfort, some avoidance around males, and visual hallucinations of male figures chasing her.  The examiner also stated that the Veteran endorsed symptoms that warrant an additional diagnosis of major depressive disorder, which was related to her PTSD diagnosis.  Some of the overlapping symptoms between the PTSD and depressive disorder diagnoses included chronic sleep and mood disturbance, irritability, concentration difficulty, and anhedonia.  

The Veteran was provided a VA medical examination for her fibromyalgia in October 2013.  The report indicated that the Veteran did light weight training with dumbbells and rubberband resistance and walks.  The symptoms of fibromyalgia included unexplained fatigue, sleep disturbance, paresthesias, depression, anxiety, difficulty concentrating, and musculoskeletal symptoms.  Precipitating or exacerbating factors include emotional stress, cold or damp weather.  Musculoskeletal symptoms include widespread musculoskeletal pain, stiffness, muscle weakness, and myalgia.  Location included neck, arm (left), arm (right), leg (left), leg (right).  It was noted that the pain affected the right and left sides of her body and pain above and below the waist.  There were right and left sided tender points. 

The Veteran was provided a VA psychiatric examination in November 2013.  The examiner indicated that the PTSD manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self care and conversation.  Concerning occupational and educational history, it was noted that the Veteran was medically retired (1990) and previously worked as a nursing assistant.  Since the previous examination, she had not worked in any capacity and had not applied for any jobs.  Of note, she reported increasing difficulty with heavy lifting and noted that physical impairment would adversely impact her work functioning.  She reported that working in an environment with many individuals would be stressful.  Symptoms of PTSD included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran continued to meet the diagnostic criteria for PTSD secondary to the history of military sexual trauma and endorsed a chronic course of PTSD symptoms that have waxed and waned since the 2011 examination.  It was noted that the Veteran had not been employed since 1990.  Upon inquiry, she stated that she would not be able to perform in a capacity as a nursing assistant for which she completed education and training.  She stated that she would not be able to lift heavy objects or get around as she needed to in that role.  She also stated that she would likely experience difficulty being around a lot of people.  The examiner stated that an opinion could not be provided as to whether the Veteran is able to obtain or maintain substantially gainful employment as it is not a medical determination but a legal/vocation one.  The examiner was therefore not competent to provide such an opinion.  However, the examiner did state that the Veteran continued to endorse symptoms that adversely impact her mood, sleep, and mildly to moderately impair her interpersonal functioning.  She endorsed periods of anxiety and depressed mood, hypervigilance, sleep disturbance, occasional re-experiencing symptoms, mild anhedonia, general avoidance of being around large crowds and general discomfort being around male figures.  She reported sensitivity to stress.  The examiner stated that:  "She may perform best in a low stress work environment with few interactions with new individuals."  

The Veteran was also provided a VA examination for fibromyalgia in November 2013.  Symptoms included widespread musculoskeletal pain, stiffness, fatigue, sleep disturbances, depression, and anxiety.  It was noted that the symptoms were episodic with exacerbations.  Tender points included the low cervical region (both sides), trapezius muscle (both sides), and knee (both sides).  The examiner responded "yes" when asked if fibromyalgia impacted the Veteran's ability to work.

The Veteran was also provided a VA examination for fibromyalgia in September 2014.  The report revealed widespread musculoskeletal pain, stiffness, and muscle weakness which is constant or nearly constant and often precipitated by stress or overexertion.  The examiner stated that fibromyalgia progressed to the point that she now met the criteria for TDIU.  It was noted that the Veteran could not perform the physical and sedentary duties of employment such as prolonged sitting, standing, or walking and she had chronic fatigue.  

In a July 2016 opinion from the Acting Director of Compensation service, it was determined that entitlement to a TDIU on an extra-schedular basis was not warranted.  The Director stated that the "medical evidence in its entirety does not show that the Veteran would be unemployable in all environments, including a sedentary one, due solely to her service-connected disabilities."  The Acting Director specifically cited to the April 2011 VA examination report and stated that the examiner indicated that there were "some" impediments to work but never indicated that the Veteran could not engage in gainful employment, to include in a sedentary environment.  The Acting Director then cited to the November 2013 VA examination report and stated that the examiner opined that a "low stress sedentary employment would be best suited for the Veteran."  Concerning this determination, the Board notes that it is not bound by an adverse determination by the Acting Director of Compensation Service regarding extra-schedular entitlement to a TDIU because the Court has determined that the Director of Compensation Service's decision is in essence a decision by the AOJ and is no different than a RO's decision in terms of its effect on the Board's jurisdiction and standard of review.  See Wages v. McDonald, 27 Vet. App. 233 (2015).  Further, the Board finds that the Acting Director's finding that TDIU on an extra-schedular basis is not warranted is not persuasive as the Director did not mention any medical evidence concerning fibromyalgia and misstated aspects of the cited VA examination reports for PTSD.  

In this case, the Board finds that entitlement to a TDIU is warranted from July 12, 2007, the date of the Veteran's claim for entitlement to a TDIU through September 7, 2014, to include on an extra-schedular basis prior to September 5, 2014, as the Veteran was assigned a 100 percent schedular rating for PTSD effective September 8, 2014.  Here, the Board finds that the combined service-connected fibromyalgia and PTSD rendered the Veteran unable to secure and follow a substantially gainful occupation.  While the Veteran's PTSD has been noted to wax and wane over the course of the appeal, the Board assigns great probative value to the April 2011 VA examiner's opinion that PTSD manifests in total social and occupational impairment and that the Veteran had "major impediments" to employment, including her extreme discomfort, paranoia and avoidance of male attention/contact, which would significantly impact her job options/responsibilities.  While the November 2013 VA examiner indicated that the Veteran "may perform best in a low stress work environment with few interactions with new individuals," the VA examiner also indicated that the opinion as to employability was not a medical determination, but a legal/vocational one and the examiner was not competent to provide such an opinion.  Further, the VA examination reports concerning fibromyalgia did not provide opinions as to employability until September 2014, which noted that the Veteran was unable to work due to her fibromyalgia.  The September 2014 VA examination report indicated, overall, the same symptoms experienced by the Veteran throughout the course of the appeal, particularly the widespread pain and fatigue.  The Board finds that the Veteran's symptoms attributable to her service-connected disabilities, particularly her avoidance and extreme discomfort around males, which would significantly impact employment opportunities and responsibilities, and her pain and fatigue, render her unable to secure and follow a substantially gainful occupation.  Resolving reasonable doubt in favor of the Veteran, the Board grants entitlement to a TDIU from July 12, 2007, the date of the Veteran's claim of entitlement to a TDIU, through September 7, 2014, to include on an extra-schedular basis prior to September 5, 2014, as the Veteran was assigned a 100 percent schedular rating for PTSD on September 8, 2014.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.     

In this case, the Board has granted entitlement to a TDIU from July 12, 2007 through September 7, 2014, to include on an extra-schedular basis prior to September 5, 2014.  The Board notes that the Veteran filed a claim for increased ratings in January 2007; however, the Veteran was not service connected for any disability at that time.  During the pendency of the July 12, 2007 claim for TDIU, the claims for service connection for PTSD and fibromyalgia were granted and assigned respective effective dates of June 17, 2005 and January 30, 2007.  Generally, the effective date of an award of compensation benefits based on an original claim will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2016).  Thus, the date of the claim, July 12, 2007, is the proper effective date for the award of entitlement to a TDIU and the earliest effective date possible.  Id.  


ORDER

Entitlement to TDIU from July 12, 2007 through September 7, 2014, to include on an extraschedular basis prior to September 5, 2014, is granted.


	(CONTINUED ON NEXT PAGE)

REMAND

Concerning entitlement to a TDIU from September 8, 2014, the Board notes that the Veteran has been assigned a 100 percent schedular rating for PTSD effective September 8, 2014.  The Court has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, generally, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, assignment of a 100 percent schedular rating does not always render the issue of a TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, in Bradley, id, the Court held that SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, (to include a TDIU based on a single disability), and there is additional service-connected disability or disabilities independently ratable at 60 percent or more.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); See also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

Thus, consideration of entitlement to a TDIU from September 8, 2014 is required in this case only for the purpose of entitlement to SMC.  In this case, the Veteran is service-connected only for PTSD and fibromyalgia.  Only if the Veteran is deemed entitled to a TDIU due solely to a single disability would such meet the single disability requirement of 38 U.S.C.A. § 1114 (s).  Further, if TDIU is warranted based on a single disability from September 8, 2014, there must be demonstration of additional service-connected disability independently ratable at 60 percent or more.  As the service-connected PTSD is rated 100 percent from September 8, 2014, such rating would satisfy the requirement of a service-connected disability independently ratable at 60 percent or more.  As such, it must then be considered whether entitlement to a TDIU from September 8, 2014 is warranted based on a single disability independent of the PTSD, and not on the combined effects of the Veteran's PTSD and fibromyalgia.    See Buie v. Shinseki, 24 Vet. App. 242 (2010).  The service-connected fibromyalgia has been rated 40 percent disabling from September 5, 2014.  As such, when fibromyalgia is considered alone, the disability rating percentage standards of 38 C.F.R. § 4.16(a) are not met.  However, as noted above, neither the RO nor the Board may assign an extra-schedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disability, the case must be submitted to the Director of Compensation Service for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  

In this regard, the Board notes that in a March 2015 Memorandum, the RO referred to the Director, Compensation Service, the matter of entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) only for the period prior to September 8, 2014, based on a conclusion that the matter of entitlement to a TDIU from September 8, 2014 was moot in light of the award of a 100 percent schedular rating for service-connected PTSD, effective from September 8, 2014.  As such, the July 2016 opinion from the Acting Director, Compensation Service, on the subject of extra-schedular consideration under § 4.16(b) only addressed the period prior to September 8, 2014.  

Based on the evidence and analysis outlined above, the Board finds that the evidence supports a finding that, from September 8, 2014, the service-connected fibromyalgia, alone, renders the Veteran unemployable.  VA examinations of record have established that functional impairment due to the fibromyalgia, considered alone, precludes substantial gainful employment consistent with her education and occupational experience.  The VA examination reports concerning fibromyalgia did not provide opinions as to employability until September 2014.  The September 2014 VA examination report indicated, overall, the same symptoms experienced by the Veteran throughout the course of the appeal, particularly the widespread pain and fatigue.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptoms attributable to her service-connected fibromyalgia, alone, namely her pain and fatigue, significantly impact employment opportunities and responsibilities, and render her unable to secure and follow a substantially gainful occupation from September 8, 2014.  From September 8, 2014, the Veteran is assigned a 100 percent schedular rating for PTSD, (a service-connected disability independently rated 60 percent or more), and has been shown to have additional separate single disability, fibromyalgia, which precludes the Veteran from securing and following a substantially gainful occupation.  As such, Remand for referral to the Director, Compensation Service, of the matter of entitlement to a TDIU on an extra-schedular basis, from September 8, 2014,based solely on the service-connected fibromyalgia, for the purpose of special monthly compensation pursuant to 38 U.S.C.A. § 1114(s), is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must refer to the Director, Compensation and Pension Service, the matter of entitlement to a TDIU on an extra-schedular basis, from September 8, 2014, based solely on the service-connected fibromyalgia, for the purpose of special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).  

2.  Following completion of the above, adjudicate the issue of entitlement to a TDIU on an extra-schedular basis, from September 8, 2014, based solely on the service-connected fibromyalgia, for the purpose of special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.   After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


